TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-16-00333-CV



                                 Sylvia Garcia Salinas, Appellant

                                                   v.

 Austin Independent School District; City of Austin; Travis County, Texas; Travis County
   Healthcare District d/b/a Central Health; and Austin Community College, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GV-09-000874, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On May 13, 2016, Sylvia Garcia Salinas, acting pro se, filed a notice of appeal with

the trial court from the trial court’s judgment in favor of Austin Independent School District; the City

of Austin; Travis County, Texas; Travis County Healthcare District d/b/a Central Health; and Austin

Community College (Appellees) for delinquent ad valorem taxes for the years 2005-2014.1 On

July 17, 2016, the notice of appeal was filed in this Court, along with Salinas’s affidavit of inability

to pay. The clerk’s record was filed on May 25, 2016.

               On June 27, 2016, Appellees filed a motion to dismiss for lack of jurisdiction on the

ground that the appeal was untimely. The record reflects that the judgment was signed on

February 23, 2016. Under Rule 26.1, Salinas had 30 days from the date of the judgment, or until


       1
         The notice of appeal bears two file-stamps, one indicating it was filed on May 13, 2016,
and the other indicating it was filed on May 16, 2016. For the reasons discussed below, this
discrepancy is not relevant to our disposition of this appeal.
March 24, 2016, to file an appeal. See Tex. R. App. P. 26.1. No motion or request was filed to

extend the deadline. See id. R. 26.1(a) (extending deadline for notice of appeal to 90 days after

judgement is signed if motion for new trial, motion to modify judgment, motion to reinstate, or

request for findings of fact and conclusions of law is filed). Nor was the notice of appeal filed within

15 days of the deadline. See id. R. 26.3 (allowing appellate court to extend time to file appeal if,

within 15 days of deadline, appellant files notice of appeal and motion to extend time). Salinas’s

notice of appeal, even if it were filed on the earlier of the two file-stamp dates, was filed 80 days

after the judgment was signed and was therefore untimely.

                On June 29, 2016, this Court sent Salinas a letter requesting a response to Appellee’s

motion to dismiss on or before July 11, 2016. On July 25, 2016, this Court received responses from

appellant, including a “request for an extension to the appeal,” but she has failed to provide any

authority or argument that would support this Court’s authority to extend the time for filing her

notice of appeal to invoke this Court’s jurisdiction over this appeal. See Tex. R. App. P. 2

(authorizing suspension of rules except that “a court must not construe this rule . . . to alter the time

for perfecting an appeal in a civil case”). Accordingly, we grant Appellees’ motion to dismiss and

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: July 27, 2016


                                                   2